Case 2:20-cv-01579-JAD-NJK Document 29
                                    28 Filed 03/10/21
                                             03/09/21 Page 1 of 3




MICHAEL E. STOBERSKI, ESQ.
Nevada Bar No. 004762
PATERNO C. JURANI, ESQ.
Nevada Bar No.: 008136
OLSON CANNON GORMLEY & STOBERSKI
9950 West Cheyenne Avenue
Las Vegas, NV 89129
702-384-4012
702-383-0701 fax
mstoberski@ocgas.com
pjurani@ocgas.com
Attorney for Third-Party Defendants
King of Fans, Inc. and Chien Luen Industries Co., Ltd.


                           UNITED STATES DISTRICT COURT

                                   DISTRICT OF NEVADA


 SAFECO INSURANCE COMPANY OF                        CASE NO. 2:20-cv-01579-JAD-NJK
 AMERICA,
               Plaintiff,
 VS.

 AIR VENT, INC.,
                      Defendant.


 AIR VENT, INC., a Delaware Corporation,

                     Third-Party Plaintiff,
 VS.

 POWERMAX ELECTRIC CO. LTD.                         STIPULATION AND [PROPOSED]
 GUANGDONG; CHIEN LUEN                              ORDER REGARDING THIRD-PARTY
 INDUSTRIES CO. LTD.; KING OF FANS,                 DEFENDANTS KING OF FANS, INC.
 INC., a foreign corporation and MOES LX,           AND CHIEN LUEN INDUSTRIES CO.,
                                                    LTD.'S EXTENSION TO RESPOND TO
                     Third-Party Defendants.        DEFENDANT/THIRD-PARTY
                                                    DEFENDANT AIR VENT, INC.'S
                                                    THIRD-PARTY COMPLAINT


       IT IS HEREBY STIPULATED AND AGREED between Defendant/Third-Party

Plaintiff AIR VENT, INC. and Third-Party Defendants KING OF FANS, INC. and CHIEN

LUEN INDUSTRIES CO., LTD., by and through their undersigned counsel, that KING OF


                                                1
     Case 2:20-cv-01579-JAD-NJK Document 29
                                         28 Filed 03/10/21
                                                  03/09/21 Page 2 of 3




     FANS, INC. and CHIEN LUEN INDUSTRIES CO., LTD. may have additional time to answer
 2
     or otherwise respond to AIR VENT, INC.'s Third-Party Complaint. Good cause exists for this
 3
     extension as defense counsel has been recently retained and requires time to become
 4
     knowledgeable about the case to prepare an Answer. Therefore, the last day for KING OF FANS,
 5

 6   INC. and CHIEN LUEN INDUSTRIES CO., LTD. to answer is March 15, 2021.

 7          KING OF FANS, INC. and CHIEN LUEN INDUSTRIES CO., LTD. have not
 8
     previously requested an extension to the timeframe for serving their answers to AIR VENT,
 9
     INC.'s Third-Party Complaint with respect to this matter.
10
     DATED this 9th day of March, 2021.          DATED this 9th day of March, 2021.
11

12   SPRINGEL & FINK LLP                         OLSON CANNON GORMLEY & STOBERSKI

13   /s/ Chad D. Fuss, Esq.
14
     LEONARD T. FINK, ESQ.                       MICHAEL E. STOBERSKI, ESQ.
15   Nevada Bar No.: 006296                      Nevada Bar No.: 004762
     CHAD D. FUSS, ESQ.                          PATERNO C. JURANI, ESQ.
16   Nevada Bar No.: 12744                       Nevada Bar No.: 008136
     9075 W. Diablo Dr., Ste. 302                9950 W. Cheyenne Ave.
17
     Las Vegas, NV 89148                         Las Vegas, NV 89129
18   Attorney for Defendant/Third-Party          Local Attorney for Third-Party Defendants
     Plaintiff                                   King of Fans, Inc. and Chien Luen Industries Co.,
19   Air Vent, Inc.                              Ltd.
20

21

22

23

24

25

26

27

28
Case 2:20-cv-01579-JAD-NJK Document 29
                                    28 Filed 03/10/21
                                             03/09/21 Page 3 of 3




                                                                         Safeco v. Air Vent
                                                         Case No.: 2:20-cv-01579-JAD-NJK

  ORDER GRANTING THIRD-PARTY DEFENDANTS KING OF FANS, INC. AND
    CHIEN LUEN INDUSTRIES CO., LTD.'S EXTENSION TO RESPOND TO
          DEFENDANT/THIRD-PARTY DEFENDANT AIR VENT,
                  INC.'S THIRD-PARTY COMPLAINT

        IT IS HEREBY ORDERED that the timeframe for Third-Party Defendants KING OF

FANS, INC. and CHIEN LUEN INDUSTRIES CO., LTD. to answer or otherwise respond to

Defendant/Third-Party Plaintiff AIR VENT, INC,'s Third-Party Complaint is now March 15,

2021.

        DATED this 10th day of March, 2021.



                      THE HONORABLE NANCY J. KOPPE


Submitted by:

OLSON CANNON GORMLEY & STOBERSKI



MICHAEL E. STOBERSKI, ESQ.
Nevada Bar No. 004762
9950 West Cheyenne Avenue
Las Vegas, NV 89129
Attorney for Third-Party Defendants
King of Fans, Inc. and Chien Luen Industries Co., Ltd.
